Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the restriction election filed on 2/12/2022. 
Applicant’s election without traverse of claims 1-6 in the reply filed on 2/12/2022 is acknowledged.
Claims 1, 3, 5 are currently amended.
Claims 16-19 are newly added.
Claims 17-15 are withdrawn.
Therefore, claims 1-6 and 16-19 are pending and examined below.
Pro se Application
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution.  The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Claim Objections 
Claim 4 is objected to because of the following informalities: Claim 4 has a wrong status identifier (withdrawn).
Claim 2 and claim 6 are objected to because of the following informalities: There are no period “.” at the end of claim 2 and claim 6.
Specification Objections 
The Specification are objected because there are no paragraphs in the original specification filed on 12/18/2019.  The amendments to the specification filed on 2/12/2022 do not correspond with the original specification.  A marked-up version of the replacement/added text should be presented using underlining to indicate added subject matter and strike-through to indicate deleted subject matter (see 37 CFR 1.121).  Thus, Specification’s amendments filed on 2/12/2022 will not be entered. 
Abstract Objections 
The Abstract of the disclosure is objected to for exceeding 150 words.  Applicant is reminded of the proper language and format for an abstract of the disclosure.  See MPEP § 608.01(b).
Drawing Objections
The amendments to the Drawing filed on 2/12/2022 are objected because a marked-up version of the replacement/added text should be presented using underlining to indicate added subject matter and strike-through to indicate deleted subject matter (see 37 CFR 1.121).
Fig. 5 illustrates a flow diagram of a process.  However, step 503 – step 506 are not in order of a process (see the amendments to the Drawing filed on 2/12/2022).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-6 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-6 and 16-19 recite the limitation "A method of claim 1”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitations “…whereby buyer agrees to surrender withdrawal privileges thereby inhibiting withdrawal…”.  Does the claim refer to inhibiting the buyer to withdraw the fund from the holding account?  Or inhibiting both the buyer and the seller? It is indefinite and not clear.
Claim 1 recites the limitations “…disbursement of funds from locked account may be accomplished without disrupting the locked status of the holding account”.  Does the claim refer to disbursement of funds to the seller and “without disrupting the locked status of the holding account” to the seller as well? or to the buyer?  Does the claim refer that disbursement of funds to the seller from the locked account and disregard the status of the locked account? It is indefinite and not clear.    
The scope of claim 4 is unclear.  The limitations recited in claim 4 does not further limit the scope of the claims.  The metes and the bounds of claim 4 cannot be determined.  Therefore, the limitations recited in claim 4 are only found in the nonfunctional descriptive material and are not functionally.   These limitations are just information collection.   When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983) and In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  
Claim 6 recites the limitations “…wherein the ability to remove funds from holding account is permitted after a lock is established up until written, spoken, or implied agreements are instituted and then satisfied in part or in full or agreements are dissolved”.  Who has “the ability to remove funds from holding account”?  the seller or the buyer?  Does the limitation “remove funds” means “delete funds” or “disbursement funds”?  It is indefinite and not clear.   
Claim 18 recites the limitations “…wherein dissolution of buyer/seller agreements may occur if agreement requirements are not met and may be handled through any number of actions to resolve disputes between buyer and seller”.  Which “actions” does the claim refer to? It is indefinite and not clear.
Applicant is reminded that claim limitations that contain statement(s) such as "if, may, might, can, could", as optional language. As matter of linguistic precision, optional claim elements do not require steps and do not narrow claim limitations or limit a claim to a particular structure, since they can always be omitted. (MPEP §2106 II C; In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Commission, 20 USPQ2d 1161 (Fed. Cir. 1991)).  
Claims 1, 4, 6 and 18 are rejected as being indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, it is impossible to properly construe claim scope at this time. See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) ("Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP §2173.06 to advance prosecution by providing prior art rejections even though these claims are indefinite, the claims are construed and the prior arts are applied as much as practically possible.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-6 and 16-19 are directed to a method and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “…transferring funds, assets, or other commerce to a holding account; allowing holding account to be locked, whereby buyer agrees to surrender withdrawal privileges thereby inhibiting withdrawal; allowing viewing access which may be granted to seller, related to holding account locked status and verification of fund availability; disbursement of funds from locked account may be accomplished without disrupting the locked status of the holding account”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including agreements in the form of contracts, business relation) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim is recited at a high-level of generality to perform the functions of “…transferring funds…; allowing holding account to be locked…; allowing viewing access…relating to the account…; and disbursement of funds…”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim is recited at a high-level of generality to perform the functions of “…transferring funds…; allowing holding account to be locked…; allowing viewing access…relating to the account…; and disbursement of funds…”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
When viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
 As for dependent claims 2-6 and 16-19, these claims recite limitations that further define the abstract idea noted in claim 1.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance
(https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIEN C NGUYEN/            Primary Examiner, Art Unit 3694